Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 9, 13, and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Jester (US Patent Application 2005/0112337 A1, published 26 May 2005, hereinafter Jester) in view of Manabe et al. (JP 2004/106514 A, published 08 Apr. 2004, hereinafter Manabe) and evidence provided by Bermeshev.
Regarding claims 1-6, 9, 13, and 16-21, Jester teaches a cycloolefin copolymer heat sealable film comprising a COC layer (Item 20), a thermoplastic layer (Item 25), and an additional thermoplastic layer (base layer) (Item 10) (Abstract and paragraphs 0008, 0009, 0078-0080, and Figure 9).  Jester teaches that the thermoplastic polymer in the thermoplastic layers are low density polyethylene (LDPE), linear low density polyethylene (LLDPE), and biaxially oriented polyethylene terephthalate (paragraphs 0038 and 0039).  Jester teaches the COCs for his heat sealable films should have a glass transition temperatures of 30 – 55⁰C 
Jester teaches the COC for his film may be a norbornene copolymer (paragraph 0029) and other COC copolymers disclosed in Miharu et al. (US Patent 5,912,070, published 15 Jun. 1999, hereinafter Miharu), which Jester incorporates into Jester’s disclosure by reference.  Miharu teaches the inclusion of norbornene, that is, or bicycle-[2.2.1]-2-hepten (col. 8, lines 30-40), dicyclopentadiene (col. 11, lines 22-37), and tetracyclododecane, that is, tetracyclo-4.4.0.12,5.17,10]-3-dodecene (col. 24, lines 35-38) comonomers in his COC.  Miharu teaches that monomers are obtained by hydrogenation of the ring-opening copolymer (col. 12, lines 66 – col. 13, lines 1-3).
Bermeshev et al. (“Selective catalytic hydrogenation of alicyclic dienes with hydrogen in a liquid phase,” Petro.Chem., Vol. 58, pp. 869-875, published 2018, hereinafter Bermeshev) teaches that the chemical name for dicyclopentadiene is tricyclo[5.2.1.02,6]deca-3,8-diene (page 872, Scheme 2), as shown below. 

    PNG
    media_image1.png
    841
    948
    media_image1.png
    Greyscale


Manabe teaches a multilayer film (Abstract) that includes a layer of a mixed resin of polycyclic olefin and polyethylene adjacent to the innermost layer (seal layer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the layer of a blend of COC and polyethylene as taught by Manabe in the multilayer film taught by Jester.   Manabe teaches that this additional layer improves the barrier properties of the multilayer film (page 3, lines 143-146).

Claims 7-8, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jester (US Patent Application 2005/0112337 A1, published 26 May 2005, hereinafter Jester) in view of Manabe et al. (JP 2004/106514 A, published 08 Apr. 2004, hereinafter Manabe) and further in view of Kashima et al. (US Patent Application 2014/0308466 A1, published 16 Oct. 2014, hereinafter Kashima).
Regarding claims 7-8, 10, and 12, Jester in view of Manabe teaches the elements of claims 1 and 6.
Jester teaches that in blown films high cost barrier resins may be combined with a low cost thicker layer of standard resin to achieve an optimum barrier film at low cost (paragraph 0047).  Jester teaches that the thickness of the thermoplastic films in his laminate range from 10 to 250 [Symbol font/0x6D]m (paragraph 0039) and that the total thickness of the laminate can vary within broad limits and depends on the intended application (paragraph 0040).

Kashima teaches that the intermediate layer can be a gas barrier layer (paragraph 0020).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an intermediate gas barrier layer as taught by Kashima in the multilayer film taught by Jester in view of Manabe.  Kashima teaches that the gas barrier layer has a function of supplying gas barrier properties to block gases such as oxygen or water vapor from permeating the laminated film (paragraph 0047).
Kashima teaches that the thickness of the sealant layer is dependent on the use of the packaging material and this thickness is not particularly limited, but is generally in the range of 5 to 150 [Symbol font/0x6D]m (paragraph 0050).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a sealant layer thickness taught by Kashima in the multilayer film taught by Jester in view of Manabe.  Jester and Kashima both teach COC-based sealant films for packaging, so one of ordinary skill in the art would expect success using the COC-based layer thicknesses taught by Kashima in the multilayer laminate of Jester in view of Manabe and further in view of Kashima.
Given that Jester teaches thermoplastic layer thicknesses of 10 to 250 [Symbol font/0x6D]m and Kashima teaches sealant layer thicknesses of 5 to 150 [Symbol font/0x6D]m, the laminate of Jester’s Figure 8 with the additional COC-polyolefin blend layer of Manabe would have a total thickness of 40 (5+10+5+10+10) to 1050 [Symbol font/0x6D]m (150+250+150+250+250).  The thickness ratio of the polyolefin layer to the polycycloolefin layer is 0.067 (10/150) to 50 (250/5).

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jester (US Patent Application 2005/0112337 A1, published 26 May 2005, hereinafter Jester) in view of Manabe et al. (JP 2004/106514 A, published 08 Apr. 2004, hereinafter Manabe) and further in view of Kostadinova et al. (“Recycling of high density polyethylene containers”, Poly.Degrad.&Stab., vol. 57, pp. 77-81, published 1997, hereinafter Kostadinova).
Regarding claims 14 and 15, Jester in view of Manabe teaches the elements of claims 1 and 13.
Jester in view of Manabe does not disclose the use of recycled polycycloolefin in the COC-polyolefin layer.
Kostadinova teaches that the recycling of homogeneous polymers constitutes the majority of plastic material that is recycled (page 77, 1st column, 1st paragraph).  Kostadinova teaches that high density polyethylene is a good candidate for recycling because it can be easily separated and undergoes little degradation during the recycling operations (page 77, 2nd column, 2nd paragraph).
It is the examiner’s position that one of ordinary skill in the art would view the teaching of Kostadinova on the homogeneous recycling of high density polyethylene would be applicable to the recycling of polycycloolefin resins.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recycle the polycycloolefin as taught by Kostadinova into any of the polycycloolefin layers of the multilayer film taught by Jester in view of Manabe, including the blend layer.  Kostadinova teaches that with the adoption of suitable reprocessing conditions nd column, 3rd paragraph and page 80, 2nd column, Conclusions section, 1st paragraph – page 81, 1st column, 1st paragraph).

Response to Arguments
Applicant's arguments filed 03 Feb. 2021 have been fully considered.  Applicant’s amendments have necessitated new grounds of rejection, which are presented above. 
Applicant amended claims 1-3, 5, 10, and 12, cancelled claim 11, and added claims 13-21.
Applicant argues that none of the applied prior art teaches the features of the amended claim 1.
Examiner agrees, and the rejections based on Takahashi, Kashima, and Okamoto as the primary references have been withdrawn.
However, as presented above, Jester in view of Manabe teaches all the features of the amended claim 1. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is 571-272-9603.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm ET.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/JOHN VINCENT LAWLER/
Examiner, Art Unit 1787

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787